          Case 19-50680        Doc 62     Filed 01/21/20      Entered 01/21/20 13:25:01          Page 1 of 1

                               United States Bankruptcy Court
                                    District of Connecticut


In re:
         Daniel Thomas Guilfoile                                                        Case Number: 19-50680
                                                                                        Chapter: 13
         Debtor *



   ORDER DENYING CONFIRMATION OF SECOND AMENDED CHAPTER 13 PLAN WITH
                            LEAVE TO AMEND

        A hearing on confirmation of the above-named Debtor's Second Amended Chapter 13 Plan (the "Plan", ECF No.
58), was held on January 16, 2020. At the confirmation hearing, it was determined that the Plan could not be confirmed.
Accordingly, it is hereby
         ORDERED: Confirmation of the Plan is DENIED; and it is further
        ORDERED: The Debtor is granted leave to amend the Plan and shall file the Third Amended Chapter 13 Plan on
or before February 14, 2020; and it is further
          ORDERED: If on or before February 14, 2020, the Debtor fails to file the Third Amended Chapter 13 Plan or
fails to obtain an extension of time to file the Third Amended Chapter 13 Plan, the Debtor's Chapter 13 case shall be
dismissed.

                                                                                        BY THE COURT
Dated: January 21, 2020




United States Bankruptcy Court
District of Connecticut
915 Lafayette Boulevard
Bridgeport, CT 06604


*For the purposes of this order, "Debtor" means "Debtors" where applicable.
